DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 9 is objected to because of the following informalities:  Claim 9 which reads “the side bar being engaged to the rear bar and the front bar, the side rod being engaged to the rear rod and the respective upright” simply restates what is already known from claim 3, which reads “each side bar being engaged to and extending between the rear bar and the front bar….each side rod being engaged to and extending between the rear rod and a respective upright.” Therefore, the Examiner suggests deleting this portion of claim 9 as it imparts no additional limitation that isn’t already known. The Examiner suggests amending claim 9 to read only --The projectile trapping device of claim 3, further including: a set of back rods, each back rod being hingedly engaged to and extending between the rear bar and the rear rod, the back rod comprising an upper section hingedly engaged to a lower section, such that the frame is selectively foldable.—
Appropriate correction is required.
It should be noted that the same reiteration of structure is present in claim 14, therefore the claim should be amended in a similar manner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1,3-4,6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldwitz (CA 2313845 A1) in view of Scheie (US 5564711 A) in view of (Roberts (US 4072295 A).

REGARDING CLAIM 1
Goldwitz teaches the claimed projectile trapping device comprising: 
a shell defining an interior space, the shell having a front face, the front face being open, [Fig. 3 teaches a shell with an interior space and open front face defined by front frame 114.]
wherein the shell is configured for positioning on a substantially horizontal surface between an object and a source of projectiles, [Fig. 3 teaches a base frame 112 resting on a horizontal surface of play.]
wherein the shell is configured for preventing projectiles propelled from the source from striking the object. [Page 4, Lines 2-5 teach that the present invention allows for unobstructed entry of projectiles into the goal, the shell of the device further acting to trap projectiles, thereby preventing them from striking objects behind the device.]
wherein: the shell has a lower face, the lower face being open; [Fig. 3 teaches base frame 112 defining an open lower face.]
the shell comprising: a frame comprising a top member, a bottom member, and a plurality of uprights, [Fig. 3 teaches a top member 116, a bottom member 112, and two uprights as seen on front frame 114.]
each upright being engaged to and extending between the top member and the bottom member such that the top member is substantially parallel to the bottom member; [Fig. 3 teaches each upright being engaged to and extending between top member 116 and bottom member 112. Page 12, Line 18 further teaches that top member 116 is oriented approximately parallel to bottom member 112.]
and a primary panel engaged to the frame defining a top face, a rear face, and opposed side faces of the shell. [Fig. 3 teaches a net 134 that extends around the entire frame, including the top, rear, and opposing side faces.] 
Goldwitz may not explicitly teach
and a screen engaged to the shell and extending upwardly therefrom such that the screen is substantially coplanar with the front face, 
the screen comprising a framework having a secondary panel engaged thereto, 
the framework comprising a pair of end rods and a top rod, each end rod being engaged to the top rod and slidably engaged to the top member, such that the screen is substantially rectangularly shaped and such that the framework is slidable relative to the frame, 
wherein the secondary panel is configured for deflecting projectiles propelled from the source toward the object.
Scheie teaches a multi-purpose sports goal assembly that further includes a screen extending upwardly from the main frame to prevent objects from passing through the device. 
a screen engaged to the shell and extending upwardly therefrom such that the screen is 8substantially coplanar with the front face, [Scheie at Fig. 1 teaches a pair of upright poles (16 and 17) that define a screen extending upwardly from the shell such that screen is coplanar with front face.]
the screen comprising a framework having a secondary panel engaged thereto, [Scheie at Fig. 1 and Col. 2, Lines 23-30 teaches that the screen comprises a framework of upright rods (16 and 17) having a secondary panel (net 30) engaged thereto.]
the framework comprising a pair of end rods [Scheie at Fig. 1 teaches a pair of end rods (16 and 17).]
wherein the secondary panel is configured for deflecting projectiles propelled from the source toward the object. [Scheie at Fig. 1 and Col. 2, Lines 27-30 teaches that the secondary panel (net 30) is configured to prevent a ball from passing between the uprights (i.e. deflecting projectiles propelled from the source).] 
Goldwitz/Scheie may not explicitly teach
the framework comprising a top rod, 
each end rod being engaged to the top rod and slidably engaged to the top member,
such that the screen is substantially rectangularly shaped and such that the framework is slidable relative to the frame, 
Roberts at Fig. 2 teaches a similar projectile trapping device that serves as a backstop structure, with panel sections (14,15) connected to a main frame through sleeves (25). 
the framework comprising a top rod, [Roberts at Fig 2. teaches a framework (panel 15) comprising a top rod.]
each end rod being engaged to the top rod and slidably engaged to the top member, [Roberts at Fig. 2 and Fig. 4 teaches each end rod being engaged to the top rod and slidably engaged (by sleeves 25) to top member 22.]
such that the screen is substantially rectangularly shaped and such that the framework is slidable relative to the frame [Roberts at Fig. 2 teaches that screen 15 is substantially rectangularly shaped slidable relative to primary frame 12 (see sleeves 25 in circled area 4 and 5 in Fig. 2).] 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art of projectile trapping devices, at the time of the effective filing date, to modify the shell taught by Goldwitz to further include a screen coplanar with and extending upwardly from the front face as taught by Scheie in order to maximize the height at which the device may deflect incoming projectiles. It would have been further obvious to one of ordinary skill in the art of projectile trapping devices, at the time of the effective filing date, to further modify the device of Goldwitz in view of Scheie to have a top rod connected to a pair of end rods with a sleeved connection between the screen and frame, as taught by Roberts, as this would serve to further stiffen and strengthen the framework of the screen as well as allow for its position to be adjustable relative to the main frame. 

REGARDING CLAIM 3
Goldwitz/Scheie/Roberts teaches the projectile trapping device of claim 1. Goldwitz further teaches
wherein: the top member comprises a rear bar, a front bar, and a pair of side bars, [Goldwitz at Fig. 3 teaches a top member 116 comprising a rear bar, front bar, and a pair of side bars.]
each side bar being engaged to and extending between the rear bar and the front bar such that the top member is substantially rectangularly shaped, [Goldwitz at Fig. 3 teaches a side bar extending between the rear and front bar such that top member 116 is substantially rectangularly shaped.]
the front bar having opposed ends, each opposed end having a respective upright engaged thereto and extending therefrom; [Goldwitz at Fig. 3 teaches a front frame 114 having opposed ends, each opposed end having a respective upright engaged thereto (at members 130 and 132) and extending therefrom. 
and the bottom member comprises a rear rod and a pair of side rods, each side rod being engaged to and extending between the rear rod and a respective upright. [Goldwitz at Fig. 3 teaches a bottom member 112 which comprises a rear rod and a pair of side rods, each side rod being engaged to and extending between the rear rod and a respective upright (by pivot joints 126 and 128).]

REGARDING CLAIM 4
Goldwitz/Scheie/Roberts teaches the claimed projectile trapping device of claim 3. Goldwitz further teaches 
wherein the side bars are dimensionally shorter than the side rods, such that the bottom member is circumferentially larger than the top member. [Goldwitz at Fig. 3 teaches top side bars that are dimensionally shorter than the bottom side rods, such that bottom member 112 is circumferentially larger than top member 116.]




REGARDING CLAIM 6
Goldwitz/Scheie/Roberts teaches the claimed projectile trapping device of claim 1. Goldwitz further teaches 
wherein the frame comprises plastic. [Page 18, Lines 17-18 teach that the frame assembly can be made of any of numerous different materials, including, for example, metal and/or plastic.]

REGARDING CLAIM 7
Goldwitz/Scheie/Roberts teaches the claimed projectile trapping device of claim 1. Goldwitz further teaches
wherein the primary panel comprises mesh. [Goldwitz at Page 4, line 4 recites a netted enclosure 34 (i.e. a mesh).]


Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldwitz/Scheie/Roberts as applied to claim 3 above, and further in view of Nash (US 20090258735 A1).

REGARDING CLAIM 5
Goldwitz/Scheie/Roberts teaches the claimed projectile trapping device of claim 3. 
Goldwitz/Scheie/Roberts may not explicitly teach 
wherein each of the rear bar, the front bar, and the rear rod comprises a plurality of nested sections, such that the frame is selectively extensible.
Nash at Para. 0005, 0015 teaches that it was old and well-known in the art of projectile trapping devices, at the time of the effective filing date, to include extensible/adjustable capabilities in the framework in order to maximize portability, storability, and to allow for the structure to be easily erected and collapsed without tools.
wherein each of the rear bar, the front bar, and the rear rod comprises a plurality of nested sections, such that the frame is selectively extensible. [Nash at Fig. 5B provides a close-up of bearing system (nested sections) used to facilitate the translating/telescoping of the device. Fig 6A-6H teaches the variety of goal frame sizes possible with the selectively extensible frame, with nested sections present on the rear bar, front bar, and rear rod, as seen in element 11 in Fig. 4.]
Therefore, it would have been prima facie obvious to one of ordinary skill in the art of projectile trapping devices, at the time of the effective filing date, to modify the rear bar, front bar, and rear rod of the projectile trapping device taught by Goldwitz/Scheie/Roberts to be selectively extensible as taught by Nash, in order to provide different sizes and scopes of protection/coverage for the user.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldwitz/Scheie/Roberts as applied to claim 1 above, and further in view of Freynhofer et al. (CA 2706798 A1).

REGARDING CLAIM 8
Goldwitz/Scheie/Roberts teaches the claimed projectile trapping device of claim 1. 
Goldwitz/Scheie/Roberts may not explicitly teach 
wherein the primary panel comprises plastic. 
Freynhofer et al. teaches a similar projectile trapping device that uses materials such as sheets of metal, wood, plastic, or woven fabrics to comprise the goal net.
Freynhofer et al. teaches 
wherein the primary panel comprises plastic. [Page 3, Lines 14-16 teach that in addition to normal nets, the term net means also includes other types of material suitable to catch a ball, such as plastic materials or woven fabrics.]
Therefore, it would have been prima facie obvious to one of ordinary skill in the art of projectile trapping devices, at the time of the effective filing date, to modify the primary panel taught by Goldwitz to comprise plastic as taught by Freynhofer et al. as this is a well-known and popular material used to comprise nets in order to add stretch and durability to the product.

Claim(s) 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldwitz/Scheie/Roberts as applied to claim 3 above, and further in view of Raber (US 6979274 B1).

REGARDING CLAIM 9
Goldwitz/Scheie/Roberts teaches the claimed projectile trapping device of claim 3. Goldwitz further teaches
the side bar being engaged to the rear bar and the front bar, [Goldwitz at Fig. 3 teaches a side bar extending between the rear and front bar.]
the side rod being engaged to the rear rod and the respective upright; [Goldwitz at Fig. 3 teaches the side rod being engaged to the rear rod and a respective upright.]
and a set of back rods, each back rod being hingedly engaged to and extending between the rear bar and the rear rod, [Goldwitz at Fig. 3 teaches a set of back rods (118 and 120), each back rod being hingedly engaged to and extending between the rear bar (by pivot joints 176 and 184) and the rear rod (by pivot joints 180 and 188).]
Goldwitz/Scheie/Roberts may not explicitly teach
the back rod comprising an upper section hingedly engaged to a lower section, such that the frame is selectively foldable,
Raber at Col. 6, Lines 19-21 teaches that it was old and well-known in the art of projectile trapping devices, at the time of the effective filing date, to include hinged connections to improve foldable/collapsible capabilities in order to maximize storability of the device and provide a convenient configuration for carrying the goal assembly to desired locations.
the back rod comprising an upper section hingedly engaged to a lower section, such that the frame is selectively foldable. [Raber at Fig. 3 and Fig. 4 teaches a back rod that comprises an upper section (13A) hingedly engaged to a lower section (13B), such that the frame is selectively foldable, as seen in Fig. 3.]
Therefore, it would have been prima facie obvious to one of ordinary skill in the art of projectile trapping devices, at the time of the effective filing date, to modify the hinged engagement on the back rods of Goldwitz to be capable of pivoting in the same manner as taught by Raber, in order to facilitate folding of the device and allow for efficient transitioning between expanded and collapsed configurations. 

REGARDING CLAIM 10
Goldwitz/Scheie/Roberts/Raber teaches the claimed projectile trapping device of claim 9. Goldwitz further teaches
wherein the set of back rods comprises two back rods. [Goldwitz at Fig. 3 teaches two back rods (118 and 120).]

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldwitz/Scheie/Roberts as applied to claim 1 above, and further in view of Bryant et al. (US 20050054464 A1).

REGARDING CLAIM 13
Goldwitz/Scheie/Roberts teaches the claimed projectile trapping device of claim 1.
Goldwitz/Scheie/Roberts may not explicitly teach 
further including: a plurality of rings engaged to the bottom member; 
and a plurality of spikes, each spike being selectively insertable through a respective ring into a substrate, 
wherein the spike is configured for fixing the shell to the substrate.
Bryant teaches a similar projectile trapping device constructed of vertical, horizontal, and inclined bracing members joined by joint connectors, further including spikes to be embedded in the supporting surface of the goal frame.
Bryant et al. teaches 
further including: a plurality of rings engaged to the bottom member; [Bryant at Fig. 16A-16C teaches plurality of rings 82 that engage with a bottom member 32.]  
and a plurality of spikes, each spike being selectively insertable through a respective ring into a substrate, [Bryant at Fig. 1B and 16A teaches a plurality of spikes being selectively insertable through respective rings (aperture 88 attached to ring 82) into supporting surface 80.] 
wherein the spike is configured for fixing the shell to the substrate. [Bryant at Para. 0069 teaches a spike configured for fixing the shell to the supporting surface (80) to secure frame against movement.]
Therefore, it would have been prima facie obvious to one of ordinary skill in the art of projectile trapping devices, at the time of the effective filing date, to modify the projectile trapping device taught by Goldwitz to further include a plurality of spikes insertable into a substrate as taught by Bryant in order to fix the frame to the surface, thereby minimizing movement/displacement of the frame as it is struck by projectiles.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Goldwitz (CA 2313845 A1) in view of Nash (US 20090258735 A1) in view of Freynhofer et al. (CA 2706798 A1) in view of Raber (US 6979274 B1) in view of Scheie (US 5564711 A) in view of Roberts (US 4072295 A) in view of Bryant et al. (US 20050054464 A1).

With respect to claim 14, all the limitations have been analyzed in view of claims 1,3-10,13, and it has been determined that claim 14 does not teach or define any new limitations beyond those previously recited in claims 1,3-10,13; therefore, claim 14 is also rejected over the same rationale as the previous claims.

Response to Arguments
Drawings
Regarding the drawing objection(s), the Applicant has deleted the hinged engagement between the side/rear/front bar as well as the side/rear rod/respective upright, therefore the rejection is withdrawn. 




Rejection under 35 U.S.C. § 112
Regarding the indefiniteness rejection of Claims 3-5,9-10,14, the Applicant has amended claims 3, 9, and 14 as suggested by the Examiner, therefore the rejection is withdrawn. However, the deletion of the hinged engagement between the side/front/rear bar as well as the side/rear rod/respective upright presents a separate issue as it leads to a reiteration of structure in claim 9. See the claim objections section above. 

Rejection under 35 U.S.C. § 102/103
Regarding the rejection of Claim 12, the Examiner has considered the Applicant’s arguments; however, the arguments are not persuasive. Applicant argues:
The slidable connection is not found in Roberts. Applicant argues that Roberts shows a hinged connection immediately adjacent to laterally positioned structure such that the sleeves 25 can be rotated but cannot slide on the tube of the frame.
Regarding (a), the Examiner respectfully disagrees.
The Examiner draws the applicant to Fig. 2 of Roberts, specifically the portion encircled by lines 4 and 5, which provide more detailed views in Figs. 4 and 5 of the sleeves (25), which act as the connection between the rectangular panel sections (14,15) with the top member (22). In both cases, the left and right sleeves are independent entities inherently capable of sliding along top member (22). 






    PNG
    media_image1.png
    256
    398
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    329
    412
    media_image2.png
    Greyscale






    Sleeve (25) Left 					  Sleeve (25) Right
Additionally, if the applicant means to refer to clamps (26) as the “hinged connection” prohibiting the sliding motion, the Examiner draws the applicant to C3, L4-6 of Roberts, which states that these clamps are only present when the panels are in their forwardly canted and overhanging positions. However, the structure is factory fabricated as shown in Fig, 2, with panel sections 13, 14 and 15 being independent entities from one another. Thus, each panel section is independently capable of sliding along their respective top frame member in the erect and extended position as the cylindrical shape of the sleeve (25) would inherently allow for movement of the panels along the top member.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA C TRAN whose telephone number is (571)272-8758. The examiner can normally be reached M-F 7:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on (571) 272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit httos://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        

/JULIA C TRAN/Examiner, Art Unit 3671